Cohn, J.
(dissenting). Upon this motion the allegations of the complaint are to be liberally construed and should be accorded every fair inference that may reasonably be drawn from what is alleged. There is sufficient to warrant the inference that plaintiff was retained by the wife and instituted litigation to compel the husband to live up to his obligations to provide for the support and maintenance of the wife and children. The fact that the husband and wife thereafter became *180reconciled does not deprive plaintiff of Ms right to sne a husband for services rendered on behalf of the wife as necessaries. The order should be affirmed.
Glennon, J. P., Dore and Van Voorhis, JJ., concur in Per Curiam opinion; Cohn, J., dissents and votes to affirm in an opinion in which Shientag, J., concurs.
Order reversed, with $20 costs and disbursements to the appellant and the complaint dismissed.